Citation Nr: 0527138	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  96-49 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for primary lateral 
sclerosis of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 RO rating decision which, in 
pertinent part, denied service connection for spastic 
paraparesis of the lower extremities.  In April 2004 the 
Board remanded this matter for further evidentiary 
development.  


FINDINGS OF FACT

There is objective medical evidence which tends to show that 
the veteran's primary lateral sclerosis (also diagnosed as 
spastic paraparesis) of the lower extremities had an onset in 
service.


CONCLUSION OF LAW

Primary lateral sclerosis of the lower extremities was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that his primary lateral sclerosis of 
the lower extremities had an onset in service.  The competent 
medical evidence of record clearly shows that he has primary 
lateral sclerosis (also described as spastic paraparesis, 
spastic paraplegia, and spastic diplagia) of the lower 
extremities.  Service medical records show that he was seen 
several times during service for complaints of knee pain and 
he was placed on a profile due to his knee pain.  

There is competent medical evidence of record which tends to 
support the veteran's claim that his disability of the lower 
extremities had an onset in service.  In an October 1995 
statement, a private physician diagnosed spastic paraparesis 
and indicated that the veteran's symptoms possibly appeared 
in the mid-1970s and that he had the same condition since the 
mid-1970s and it had progressed.  Additionally, on VA 
neurological examination in November 2004 the diagnosis was 
progressive spastic paraparesis of unknown etiology.  The 
examiner indicated that, by history from the veteran and 
because he never had a neurological evaluation early in the 
course of his disease, it was impossible to pin down the 
exact time period of onset of the veteran's neurologic 
problem.  The examiner opined that the veteran's neurologic 
problem was present as far back as his enlistment.  It was 
also noted that an exact diagnosis could not be made, but 
familial spastic paraparesis was a possibility.  This medical 
evidence, while not definitive, tends to support the 
veteran's claim, and is probative and persuasive.  Moreover, 
there is no competent evidence to the contrary of record.  
Thus, giving the veteran the benefit of the doubt, the Board 
finds that his primary lateral sclerosis of the lower 
extremities had an onset in service.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  Thus, 
entitlement to service connection for primary lateral 
sclerosis of the lower extremities is granted.


ORDER

Service connection for primary lateral sclerosis of the lower 
extremities is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


